Citation Nr: 0929015	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  08-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether there is clear and unmistakable error (CUE) in a 
May 2006 rating decision denying service connection for the 
cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel




INTRODUCTION

The Veteran had active military service with the Philippine 
Commonwealth Army from December 1941 to August 1942 and 
August 1945 to October 1945.  He died in November 1985.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the Veteran's death, finding that the 
appellant had submitted new and material evidence to reopen 
the claim but denying the claim on the merits.  

The Board finds that the issue of CUE in a previous RO 
decision in May 2006 that denied service connection for the 
cause of the Veteran's death has been raised.  

The issues have been recharacterized as listed on the first 
page to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of whether there is CUE in a May 2006 rating 
decision denying service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was a prisoner of war (POW) from April 10, 
1942 to August 4, 1942.

2.  The November 1985 death certificate shows he died of 
acute myocardial infarction.  There is no medical evidence to 
the contrary.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

If a veteran is a former prisoner of war, certain diseases, 
including myocardial infarction, shall be service connected 
if manifest to a degree of disability of 10 percent or more 
at any time after discharge or release from active military, 
naval, or air service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied. 38 C.F.R. 
§ 3.309(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had POW status during his service in World War 
II.  His service records show he was a POW from April 10, 
1942 to August 4, 1942.  The death certificate shows the 
Veteran died of acute myocardial infarction in 1985 and that 
there was no medical attendance; he died at his place of 
residence.  

Notwithstanding the RO's apparent reservations about medical 
statements submitted in May 2007 and July 2007 by Dr. 
Manibog, the evidence as it stands shows that the Veteran was 
a POW and died of a disease that is presumptively related to 
his POW status.  There is no medical evidence to the 
contrary.  As such, service connection for the cause of the 
Veteran's death is warranted.  See 38 C.F.R. §§ 3.309(c), 
3.312.  



The appellant's claim has been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted, subject to the rules and payment 
of monetary benefits.


REMAND

The May 2006 RO decision denied the appellant's service 
connection claim for the cause of the Veteran's death on the 
basis that there was no evidence that his cause of death, 
acute myocardial infarction, was related to his service.  The 
RO noted that there was no evidence that the heart disability 
began in military service or that the Veteran had a heart 
problem within one year of discharge from service.  Service 
records that were of record at the time of the Veteran's 
death, however, note that the Veteran was a POW during his 
service in World War II.  Myocardial infarction is one of the 
diseases that is presumptively related to a veteran's status 
as a POW if it is manifested at any time after the Veteran's 
service.  See 38 C.F.R. § 3.309(c).  The RO did consider the 
presumptive regulation in its September 2007 decision to 
reopen but, inexplicably, did not consider this presumptive 
regulation in its May 2006 denial.  This matter is remanded 
for the RO to consider whether there is CUE in the May 2006 
decision.




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

Determine whether the May 2006 decision 
was reasonably supported by the evidence 
then of record or the existent legal 
authority, and whether it contained 
undebatable error that would have 
manifestly changed the outcome.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


